Citation Nr: 9935972	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  94-46 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma (mycosis fungoides), including as secondary to 
exposure to herbicides, Agent Orange (AO) and DDT.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a foot disability.

5.  Entitlement to service connection for essential 
hypertension.

6.  Entitlement to service connection for a psychiatric 
disability.

7.  Entitlement to an evaluation in excess of 10 percent for 
duodenal ulcer.

8.  Entitlement to an increased evaluation for right inguinal 
hernia, status post herniorrhaphy, currently evaluated as 30 
percent disabling.

9.  Entitlement to an effective date earlier than April 14, 
1997 for the assignment of a 30 percent evaluation for right 
inguinal hernia, status post herniorrhaphy.

10.  Entitlement to an increased (compensable) evaluation for 
right inguinal hernia, status post herniorrhaphy prior to 
April 14, 1997.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from August 1960 to August 1963.  

The Board of Veterans' Appeals (Board) notes that the issues 
1 through 8 on appeal stem from Department of Veterans 
Affairs (VA) Regional Office (RO) rating decisions dating 
from March 1994.  A notice of disagreement was received in 
April 1994.  Following issuance of a statement of the case in 
June 1994, a substantive appeal was received in July 1994.

Issue 9 stems from a rating decision dated in August 1997 in 
which the RO granted an increased 30 percent evaluation for 
right inguinal hernia, post operative effective from April 
14, 1997.  (Service Connection had been established for right 
inguinal hernia, post operative since January 22, 1992, 
evaluated as noncompensable).  A notice of disagreement 
regarding the effective date was received in September 1997.  
A supplemental statement of the case was issued in October 
1997.  A statement received from the veteran in November 1997 
may be construed liberally as a substantive appeal on such 
issue.  

At a hearing before a hearing officer at the RO in October 
1994, the veteran appears to have raised the issue of 
entitlement to service connection for a liver disorder 
including as secondary to exposure to AO.  This issue has 
been neither procedurally prepared nor certified for 
appellate review, is not inextricably intertwined with the 
issues on appeal, and is referred to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995). 


FINDINGS OF FACT

1.  The claims for service connection for non-Hodgkin's 
lymphoma, including as secondary to exposure to herbicides, 
AO and/or DDT, arthritis, a back disability, a foot 
disability, essential hypertension and a psychiatric 
disability are not supported by cognizable evidence showing 
that the claims are plausible or capable of substantiation.

2.  The veteran's service-connected duodenal ulcer is not 
shown to be other than inactive and productive of no more 
than mild impairment with recurring symptoms once or twice 
yearly without objectively confirmed findings of moderate 
duodenal ulcer impairment with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations.





3.  The veteran's claim of an increased evaluation for 
service-connected right inguinal hernia, status post 
herniorrhaphy, currently evaluated as 30 percent disabling 
and inextricably intertwined issues of entitlement to an 
effective date earlier than April 14, 1997 for the assignment 
of a 30 percent evaluation for right inguinal hernia, status 
post herniorrhaphy and entitlement to an increased 
(compensable) evaluation for right inguinal hernia status 
post herniorrhaphy prior to April 14, 1997 are plausible and 
capable of substantiation.  


CONCLUSIONS OF LAW

1.  The claims for entitlement to service connection for non-
Hodgkin's lymphoma, including secondary to exposure to 
herbicides, AO and/or DDT, arthritis, a back disability, a 
foot disability, essential hypertension and a psychiatric 
disability are not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for an increased evaluation greater than 10 
percent for duodenal ulcer have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.114, Diagnostic Codes  7305 (1999).

3.  The veteran's claim of an increased evaluation for 
service-connected right inguinal hernia, status post 
herniorrhaphy, currently evaluated as 30 percent disabling 
and inextricably intertwined issues of entitlement to an 
effective date earlier than April 14, 1997 for the assignment 
of a 30 percent evaluation for right inguinal hernia, status 
post herniorrhaphy and entitlement to an increased 
(compensable) evaluation for right inguinal hernia status 
post herniorrhaphy prior to April 14, 1997 are well-grounded.  
38 U.S.C.A. §§ 1155, 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on peacetime active duty in the United 
States Navy from August 1960 to August 1963.  His military 
occupational specialty was that of hospital corpsman.  
Pertinent service records show that he served aboard the USS 
Constellation (CVA-64), USS Pine Island (AV-12) and USS Kitty 
Hawk (CVA-63) during active duty.  Official service records 
show that between July 1962 and September 1963 the 
Constellation was in South America.  The service records do 
not show the veteran was assigned temporary active duty (TAD) 
to a Marine unit in Vietnam from the Constellation when in 
South America.  Service records fail to show that either the 
Kitty Hawk or Pine Grove were in contiguous waters off 
Vietnam or served in support of operations in Vietnam during 
the veteran's active duty.  Service connection has been 
established for right inguinal hernia, status post 
herniorrhaphy, duodenal ulcer and residual appendectomy scar.

A review of the veteran's service medical records including a 
report of a physical examination in August 1960 for entry 
onto active duty and a report of a physical examination in 
July 1963 for separation from active duty were silent from 
any complaint, finding or diagnosis of non-Hodgkin's 
lymphoma, arthritis, a back disability, a foot disability and 
a psychiatric disability.  Pertinent clinical evaluations in 
active service to include separation were normal.  Essential 
hypertension was not shown on examination for entry onto 
active duty.  Blood pressure at that time was 120/62.  

In September 1960 blood pressure was incompletely reported 
with respect to systolic at 16.  Diastolic was 66.  The 
remaining service medical records are nonrevealing until mid 
July 1963 when he complained of being beaten-up.  Blood 
pressure was 132/100.  Following a physical examination, 
impression did not reflect essential hypertension.  On an 
examination for separation from active duty, essential 
hypertension was not shown on cardiovascular examination.  

Blood pressure was 120/70.  The service medical records are 
absent any findings of treatment of sickness for chemical 
exposure due to unknown etiology.

The service medical records show that an upper 
gastrointestinal (UGI) series undertaken in April 1962 showed 
the duodenal bulb was markedly irritable, spastic and filled 
poorly.  A definite ulcer crater was not demonstrated 
although because of extreme spasticity of the bulb it could 
not be excluded.  There was no obstruction to the free flow 
of barium through the duodenum and into the proximal jejunum.  
Impression was marked irritability and spasticity of the 
duodenal bulb without definite demonstration of an ulcer 
crater.  Subsequently in April 1962 a repeat UGI series 
verified a duodenal ulcer.  

Following treatment that month of diet and medication the 
veteran was considered asymptomatic.  In mid July 1962, he 
was briefly treated for duodenal ulcer symptoms.  At 
discharge he was advised to stop smoking, drinking and to 
watch his diet.  In early December 1962 he was again 
hospitalized for a brief period for symptoms of duodenal 
ulcer.  It was noted that he was admitted with a one year 
history of intermittent episodes of epigastric pain 
necessitating hospital admissions in April, July, and October 
1962.  He achieved symptomatic relief on diet, medication and 
bed rest.  He was asymptomatic at hospital discharge.  A 
right inguinal hernia was noted.  It was described as 
recurrent and a repair was planned.  In early January 1963, 
he underwent a right inguinal hernioplasty.  

In late January 1963, he was hospitalized for symptoms 
associated with duodenal ulcer.  Also noted was that a 
painful recurrent hernia was successfully repaired earlier 
that month.  While hospitalized it was noted that physical 
examination for admission was entirely normal with the 
exception for questionable mid-epigastric distress on deep 
palpation.  He was treated with bedrest, bland diet and 
medication.  He became asymptomatic.  At hospital discharge, 
diagnosis was revised to reflect acute duodenitis, cause 
unknown.  


In March 1963, the veteran was hospitalized for a four day 
history of right inguinal pain.  It was noted as medical 
history that in January 1963, he had undergone a right 
inguinal hernioplasty.  Since then he had had considerable 
soreness in the area.  On physical examination there was 
considerable tenderness over the right inguinal ring.  There 
was no evidence of hernia.  He was placed on bed rest for one 
week following which he was rehabilitated and able to work 
without complaints.  In April and May 1963, he was seen for 
gastrointestinal symptoms.  A July 1963 separation 
examination was silent for duodenal ulcer or status 
postoperative right inguinal hernia.  

The post service medical evidence is non revealing for any 
pertinent findings regarding the issues on appeal until 
private hospital records in December 1978 which refer to 
complaints of abdominal symptoms.  Initial assessment was 
probable cholecystitis.  On hospital admission physical 
examination, blood pressure was 128/96.  No other pertinent 
findings were noted.  The veteran noted as history having had 
herniorrhaphy three times on the right side.  A well healed 
right inguinal scar was present with no recurrence of hernia 
noted.  While hospitalized abdominal and gallbladder series 
were unremarkable.  He was treated with pain medication and 
intravenous fluids for rehydration.  He had gradual 
subsidence of abdominal pain.  At hospital discharge, final 
diagnosis was abdominal pain, etiology undetermined.  

An upper gastrointestinal series in January 1980 showed the 
stomach and duodenum were both normal and neither showed 
ulceration or intrinsic deformity.  The distal duodenum and 
proximal jejunum appeared intact and there was no 
displacement of the duodenal loops.  Impression was normal 
upper GI series.  

Private medical records dated in the mid 1980's refer to 
treatment of gastrointestinal complaints.  Special abdominal 
diagnostic work-up was non revealing.  Also noted was 
treatment for low back pain with radiation to the left 
buttock and thigh associated with lumbar strain.  An X-ray of 
the lumbar spine in February 1985 was negative.  Blood 
pressure readings were elevated at 150/100 and 144/90.   


Skin biopsies in early 1989 revealed findings consistent with 
mycosis fungoides.  
It was noted that a majority of the lymphoid cells were T 
cells.  

A private treatment record in August 1990 referred to 
complaints of right upper quadrant discomfort especially 
after meals.  On physical examination blood pressure was 
146/100.  The back was negative.  Abdominal examination was 
negative.  No masses were noted.  Extremity evaluation 
including the feet was negative for edema.  Impression was 
mycosis fungoides and cholelithiasis.  

Private medical records in the early 1990's referred to 
depression.  There was indication that right upper quadrant 
pain was secondary to gallstones noted on computerized 
tomography scan.  Intermittent elevated blood pressure 
readings were recorded.  

A private hematology-oncology consultation report in December 
1990 noted a history of skin rash for five years 
predominantly on the veteran's buttocks and thighs which 
later extended up onto his back attributed to mycosis 
fungoides.  A systems review was remarkable for high serum 
cholesterol and high blood pressure treated by diet.  A long 
history of back pain was noted with recent onset of numbness 
in the left lower extremity and difficulty with memory over 
the past four months.  Following objective evaluation 
diagnosis was probable mycosis fungoides, stage I.  

In a statement dated in January 1992, a private physician 
stated that the veteran was under his care for mycosis 
fungoides, a lymphomatous cancer of the skin.  He noted that 
it was possible that this may have been related to the toxin 
exposure during the veteran's service in Vietnam.  

On a report of a VA skin examination dated in June 1992 it 
was noted that the veteran had been diagnosed with mycosis 
fungoides since 1989.  The diagnosis had been made with two 
biopsies of the skin.  Following examination the diagnosis 
was mycosis fungoides.  

On a report of a VA gastrointestinal examination in July 
1992, it was noted as history that the veteran had a right 
inguinal herniorrhaphy in 1963 and a revision in 1967 with no 
subsequent problems.  It was also noted that an UGI series in 
April 1962 verified a duodenal ulcer.  Currently, he noted 
epigastric distress every six months which was relieved by 
antacids.  It did not limit his activity.  On objective 
examination there were two well-healed surgical scars 
consistent with previous right inguinal repair and revision.  

There were no hernias noted on examination and the abdomen 
was normal.  He weighed 168 pounds.  His weight within the 
past year was reported as 200 pounds.  The veteran reported 
being anemic.  No malnutrition was noted by the examiner.  
The veteran noted having nausea at times as well as bowel and 
abdominal disturbances but denied diarrhea and constipation.  
The examiner's diagnosis revealed history of duodenal ulcer 
disease in the early 1960's unrelated to alleged exposure to 
claimed AO.  It was noted that currently he had mild 
infrequent disabling symptoms.  Also noted was history of 
right inguinal herniorrhaphy in 1963 with subsequent revision 
but without residuals or recurrence and unrelated to alleged 
exposure to AO.  

In a statement dated in July 1992, the veteran claimed 
exposure to AO or other toxic herbicides while serving in the 
Navy.  He noted he was not sure of the dates but around 
August 1962 he was TAD from the Constellation.  At that time 
he was sent with the United States Marines to somewhere in 
Southeast Asia.  He was one of two hospital Corpsmen sent but 
was never told where for certain he was going.  He believed 
he was near Thailand.  It was for a short time only then he 
rejoined the Constellation and was reassigned to the Naval 
hospital in San Diego.  He noted being told that the TAD 
would not show on any of his records.  He believed that it 
was at such time he came in contact with some uncertain 
chemicals.  

He noted he was assigned to the flight deck operations while 
aboard the Constellation.  He noted the same conditions 
existed aboard the Pine Island just before its WestPac cruise 
in 1963.  He noted he was moving uncertain types of chemicals 
aboard before the cruise.  

The veteran reiterated he was never told the name of the 
chemicals.  He noted that while aboard the Constellation and 
Pine Island he became sick.  The reason for the sickness was 
never found.  He noted that the health problems he was 
presently experiencing he started having shortly before 
discharge.  One of his problems was skin cancer.  He noted 
that in 1988 he was diagnosed with mycosis fungoides (MF) T-
cell lymphoma tumor stage.  He noted that somewhere while 
serving in the Navy he was 100 percent sure he came in 
contact with TCDD-Dioxin.  He noted that although the exact 
location of contact is not known, he knows it was most likely 
when he was moving the unknown chemicals on the two different 
ships mentioned.  

In an undated news article out of Washington entitled 
"Pentagon can't explain DDT in wool" it was indicated that 
the Pentagon had no explanation why it kept using wool 
contaminated with DDT to make uniforms and blankets for two 
decades after the pesticide was banned as a carcinogen.  It 
was noted the Pentagon set up a hot line to answer questions 
about blankets and uniforms distributed since 1956.  
Meanwhile the Defense Department and Environmental Protection 
officials were attempting to assess the health risks involved 
with coming in contact with the material.  

A health risk summary from the Department of the Army, 
Environmental Hygiene Agency in September 1992, pertained to 
DDT impregnated emergency blankets.  The health risk for 
cancer was termed small.  It was noted that a continuation 
study would address the use of basic cold weather uniforms.  

In a statement received in March 1993, the veteran noted he 
was a Vietnam veteran who served in Vietnam for six months in 
1962.  He noted having medical doctors agreeing that his 
terminal cancer was due to exposure to Dioxin or DDT 
poisoning.  

A VA clinical record in mid December 1993 noted the veteran 
complained of skin cancer, mycosis fungoides diagnosed in 
1988, herbicidal poisoning (pre-Vietnam).  




A VA hospital summary dated in mid December 1993 referred to 
the presence of organic mood disorder and mycosis fungoides.  
Also noted was rheumatoid arthritis by history.  It was noted 
that his mood problem was due to longstanding substance 
abuse.  

In March 1994 the RO granted service connection for duodenal 
ulcer evaluated as 10 percent disabling (Diagnostic Code 
7305) and right inguinal herniorrhaphy evaluated as 
noncompensable (Diagnostic Code 7338) effective January 22, 
1992, date of receipt of original claim.  

A VA treatment record in May 1994 noted the veteran 
complained of fighting depression and having terminal cancer 
from AO.  He said he was given six months to live two years 
before for non-Hodgkin's lymphoma and had been treated at a 
private health care facility.  When treatment was 
discontinued by him he began using street drugs to self 
medicate his depression.  

Also noted by private medical records in the early 1990's 
were major depression, mild spinal stenosis at L4-5 level due 
to a combination of diffuse posterior disc bulge and end 
plate spurring, possible subacute left L5 root irritation 
most likely secondary to degenerative disc disease, and an 
osteoarthritic process of multiple joints.  

In October 1994, the veteran attended a hearing before a 
hearing officer at the RO.  A copy of the hearing transcript 
is on file.  He noted that while in the service he was 
stationed aboard the Constellation and while stationed there 
he was transferred to temporary duty to Guantanamo Bay, Cuba, 
to serve with the Marines because he was a Corpsman and that 
was one of the places he believed he was exposed to 
herbicides.  He noted there was something sprayed to kill the 
foliage around the perimeter of the base.  

It was done by helicopters.  He was uncertain as to how long 
it went on.  He noted he was basically claiming that 
hypertension, depression and arthritis developed as secondary 
to his exposure to herbicides.  He also noted being treated 
for a nervous condition in 1964 or 1965.  He noted that he 
developed a foot disability secondary to non-Hodgkin's 
lymphoma.  His feet swelled.  There was no foot injury.  He 
noted injuring his back in service while lifting supplies.  
He noted taking Tagamet on a biweekly basis for his duodenal 
ulcer symptoms.  

The veteran noted having reflux and heartburn symptoms just 
about constantly.  He noted sleeping with his bed tilted 
which helped at times.  He noted that his right inguinal 
hernia residuals bothered him.  He had soreness every day.  
The hearing officer requested that the veteran submit 
pertinent treatment records of issues pertaining to service 
connection including a psychiatric disorder going back 30 
years to service.  It was pointed out that if the veteran 
needed more than 60 days to submit the records he should 
request an extension.   

In a private medical statement dated in October 1994 B. F. 
T., M.D., noted treating the veteran for the past five years.  
He noted that the veteran stated he was exposed to chemical 
herbicides including Agent White, while serving in the 
military as a hospital corpsman with the 7th Marine Division 
during the Vietnam War.  It was noted that the veteran had 
asked him to comment upon some physical findings which may be 
associated with his exposure to chemicals many years earlier.  
It was noted that the veteran had moderately severe 
osteoarthritis of the hands and lumbar spine spurring.  He 
noted other conditions which may be related to chemical 
exposure which are not topics for appellate consideration at 
this time.  

The veteran submitted a copy of the October 1995 issue of 
Vietnam magazine, regarding an article pertaining to An 
American in the Vietnam War before 1964, by J.T. Chapin.  

A private medical record dated April 14, 1997 referred to 
recurrent right inguinal hernia repair (three).  An objective 
evaluation revealed a nonreducible right inguinal mass less 
than two centimeters.  

The examiner noted offering the veteran a laparoscopic repair 
but thought the veteran might be able to go without surgical 
repair if it was not painful. 

In a rating decision of August 1997, the RO granted an 
increased evaluation of 30 percent for right inguinal hernia 
repair, status post herniorrhaphy (Diagnostic Code 7338) 
effective April 14, 1997.

In a private statement dated in October 1997, B. T., M. D., 
noted treating the veteran for many years.  It was noted that 
his current condition included a greater than 2 centimeter 
and nonreducible right inguinal hernia which had bothered him 
since April 1997.  He noted obtaining a history from the 
veteran which included three previous repairs the last of 
which was in the 1960's.  He noted because the hernia was 
nonreducible he arranged for the veteran to be seen by a 
surgeon in April 1997 which confirmed a large right inguinal 
mass most consistent with a recurrent inguinal hernia which 
was nonreducible, large and painful.  

It was noted that unfortunately the veteran suffered from 
mycosis fungoides, a fatal T-cell lymphoma, and both he and 
the surgeon were not anxious to repair the hernia at that 
time because of the necessity of a difficult laparoscopic 
repair.  It was opined that the veteran's hernia met the 
criteria for a nonreducible, nonoperable and painful hernia 
that dated from at least the 1960's on the last occasion of 
repair.  

On a report of a VA gastrointestinal examination in July 
1998, the veteran's medical records were reviewed by the 
examiner.  On examination there was extreme tenderness with 
insertion of the finger into the inguinal canal, making 
further examination in the standing position difficult 
through the canal.  There was a bulge in the right inguinal 
area which the veteran claimed was very painful and this was 
nonreducible.  In the sitting and supine position there was a 
complex bulge in the right inguinal area which was very 
tender and nonreducible.  At least part of the bulge felt 
superficial, some of it may be deeper.  Coughing did not seem 
to cause additional protrusion, standing or supine.  

There was a six inch scar in the right inguinal area.  
Diagnoses were status post multiple right inguinal 
herniorrhaphies with three recurrences, current right groin 
pain and mass, and rule out secondary to incarcerated 
recurrent inguinal hernia and additional complex adhesions 
and scar tissue/painful.  

With respect to the ulcer the veteran's records were 
reviewed.  There was a history of a duodenal ulcer diagnosed 
in the 1960's by upper G.I.  He had recurrent symptoms of 
burning relieved by antacids.  He had no recent vomiting or 
hematemesis.  There was a past history of melena.  Nausea was 
relieved by antacids.  He had Tagamet in the past but 
currently treated his exacerbations with antacids.  No 
constipation or diarrhea was noted.  A physical examination 
showed no treatment for H. pylori.  There was mild right 
upper quadrant tenderness.  There was no specific weight gain 
or loss, or signs of anemia.  Diagnosis was history of 
duodenal ulcer.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1131 (West 1991).

If the disorder is arthritis, essential hypertension, 
psychosis or malignant tumor, service connection may be 
granted if such disorder is manifested to a compensable 
degree within one year after the veteran's separation from 
service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).




For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Under the provisions of 38 U.S.C.A. § 1116(a) and 38 C.F.R. § 
3.307 (a)(6) certain diseases are presumed to have been 
incurred in service when those diseases become manifest to a 
degree of disability of 10 percent or more where the veteran 
served in the Republic of Vietnam during the Vietnam era and 
was exposed to an herbicide agent.  Further, these sections 
provide that a veteran with service in Vietnam during the 
Vietnam era shall be presumed to have been exposed to an 
herbicide agent unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii). 

The regulations pertaining to Agent Orange exposure, expanded 
to include all herbicides used in Vietnam, now provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam War and 
who have a disease listed at § 3.309(e).  38 C.F.R. § 
3.307(a)(6).  

For the purposes of this section, the term "herbicide 
agent" means chemicals used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period on January 9, 1962 and ending on May 7, 
1975, specifically; 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicides agents 
such as Agent Orange.  The diseases associated with exposure 
to certain herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy (transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea), soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The 
Secretary of VA has determined that a presumption of service 
connection based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which he has not specifically 
determined a presumption is warranted.  See Notice, 59 Fed. 
Reg. 341 (1994).

38 C.F.R. § 3.313(a) provides that service in Vietnam 
includes service in the waters offshore in other locations if 
the conditions of service involved duty or visitation in 
Vietnam.  (b).  Service in Vietnam during the Vietnam era 
together with the development of non-Hodgkin's lymphoma 
manifested subsequent to such service is sufficient to 
establish service connection for that disease.  

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim. 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).



In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has found that while a 
disorder need not have been present or diagnosed in service, 
there must be a nexus between a current disorder and military 
service, even if first diagnosed after service on the basis 
of all of the evidence of record.  Godfrey v. Derwinski, 2 
Vet. App. 352,356 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The claim may also be found to be well grounded if there is 
competent evidence of incurrence or aggravation of a disease 
or injury in service and of continuing symptomatology since 
service, and medical evidence of a nexus between the current 
disability and the reported symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).


Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement.  Such evidence cannot enjoy the presumption of 
truthfulness recorded by Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) (as to the determination of well- groundedness), 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and material evidence 
for purposes of reopening a claim), because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


I.  Service connection for non-Hodgkin's 
lymphoma (mycosis fungoides), including 
as secondary to exposure to herbicides, 
AO and DDT.

Analysis

The central question is whether the veteran's non-Hodgkin's 
lymphoma (mycosis fungoides), can be causally linked to 
service or any incident of active duty, including claimed 
exposure to herbicides, AO and DDT.  The Board may not 
overlook the fact that the veteran has admitted that he has 
no direct knowledge of the name of any specific chemical he 
may have come into contact with during active duty nor was he 
ever told the name of any chemical he now alleges coming into 
contact with during service.  

However, the veteran still claims that he is 100 percent sure 
he came in contact with TCDD-Dioxin.  He notes that although 
the exact location of contact is not known he knows it was 
most likely when he was moving the unknown chemicals on the 
different ships.  He also claims exposure to AO around August 
1962, when he was taken off the Constellation and assigned 
TAD to a Marine outfit somewhere in Southeast Asia.  He 
reports that he was one of two hospital corpsmen sent but was 
never told where for certain he was going.  He believed he 
was near Thailand.  He noted being told that the TAD would 
not show on any of his records.  He reports that he rejoined 
the Constellation.  He believed that it was at such time he 
came in contact with some uncertain chemicals.  He noted he 
was assigned to the flight deck operations while aboard the 
Constellation.  

The veteran notes the same conditions existed aboard the Pine 
Island just before its WestPac cruise in 1963.  He notes he 
was moving uncertain types of chemicals aboard before the 
cruise.  He reiterated he was never told the name of the 
chemicals.  He noted that while aboard the Constellation and 
Pine Island he became sick.  The reason for the sickness was 
never found.  He noted that the health problems he was 
presently experiencing started shortly before discharge from 
the service.  

One of the veteran's problems was skin cancer.  He also 
claims exposure to herbicides while stationed in Guantanamo 
Bay, Cuba.  Moreover, he argues that he developed cancer as a 
result of uniforms and blankets issued in the service that 
were contaminated with DDT.  

Reviewing the veteran's claim of entitlement to service 
connection for non-Hodgkin's lymphoma (mycosis fungoides), 
the Board notes that his service medical records are entirely 
silent for any pertinent findings regarding such disability.  
All relevant examinations were normal during active duty and 
at separation therefrom.  The service medical records are 
silent for any treatment of a sickness suggestive of exposure 
to chemicals, however diagnosed.  The first medical evidence 
suggestive of non-Hodgkin's lymphoma dates from approximately 
early 1989, more than 25 years following separation from 
active duty.  

Importantly, the Board notes that the veteran clearly is not 
shown to have had the qualifying service in Vietnam for 
application of the presumptive provisions linking non-
Hodgkin's lymphoma to presumed exposure to herbicides.  
Rather, during the alleged time period, the record shows that 
he served aboard the Constellation between July 1962 and 
September 1962 and was in South America.  There is no record 
of him being assigned TAD from the Constellation at that time 
to serve with a Marine outfit somewhere in Southeast Asia in 
August 1962 or proximate thereto.  

The veteran does not claim that such records exist verifying 
his claimed TAD assignment.  Moreover, there is no record 
showing the other ships he served on were stationed in 
contiguous waters off Vietnam or involved in support of 
operations in Vietnam such as to warrant application of the 
appropriate presumptive provisions regarding exposure to 
herbicides in Vietnam during active duty service.  The Board 
points out that there are no other relevant presumptive 
provisions pertaining to the veteran's alleged exposure to 
herbicides than those noted in the paragraphs above for which 
the criteria for application in this case are not met. 




Realistically, if the veteran were exposed to chemicals 
during active duty, they are by his own admission of 
"unknown identity".  He is not shown to have any relevant 
expertise in identification of chemicals such that he is 
competent to render an opinion as to causation and diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 192 (1992).  His 
allegations of exposure to specific chemicals including 
herbicides, AO, and DDT are not substantiated independently 
by the record.  

The apparent newspaper article submitted by him on the 
Pentagon's response to DDT contaminated blankets and uniforms 
along with a health risk summary from the Department of the 
Army do not sufficiently identify him as being in a class 
exposed to DDT.  Rather, it appears that the DDT 
contamination was limited and only involved some emergency 
blankets and cold weather uniforms.  No relevant link was 
provided between such findings and his claimed exposure to 
DDT during active duty.  

Additionally, the Board points out that any medical opinion 
in the record linking the veteran's non-Hodgkin's lymphoma 
(mycosis fungoides) to his alleged exposure to herbicides in 
Vietnam was based on the veteran's unsubstantiated history of 
exposure to herbicide agents to include claimed Vietnam 
service.  Importantly, as the alleged chemicals he was 
exposed to during service are clearly of unknown identity, 
the Board is also mindful of the fact that the record is 
without competent medical evidence of a nexus between 
exposure to unknown chemicals in active service and the onset 
of non-Hodgkin's lymphoma (mycosis fungoides) first noted 
many years following separation from active duty.  As it 
stands, there is no competent medical evidence linking his 
non-Hodgkin's lymphoma (mycosis fungoides) to any verifiable 
event or etiology of his military service including exposure 
to herbicides, AO and DDT.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).






As such, the veteran's claim of entitlement to service 
connection for non-Hodgkin's lymphoma (mycosis fungoides) 
including as secondary to exposure to herbicides, AO and DDT 
is not well grounded.  Accordingly, the claim is denied.  
Edenfield v. Brown, 6 Vet. App. 432 (1994).

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim 
was well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for entitlement to service 
connection for non-Hodgkin's lymphoma (mycosis fungoides) 
including as secondary to exposure to herbicides, AO and DDT.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 
1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub 
nom.  Epps v. Gober, 126 F. 3d 1464 (Fed.Cir. 1997).




II.  Service connection for arthritis, 
back, foot and psychiatric disabilities.

Analysis

Following a comprehensive review of the voluminous evidence 
of record, including the veteran's service and postservice VA 
and private medical records the Board notes that a back 
disability, foot disability, and psychiatric and/or arthritic 
process, however diagnosed, were not shown during active duty 
or, if at all, until many years following separation from 
active duty without competent medical evidence of a nexus or 
link to any verifiable event or etiology of the veteran's 
military service.  See Caluza v. Brown, 7 Vet. App. 498 
(1995); Rabideau v. Derwinski, 2 Vet. App 141, 143 (1992).

While the veteran presently maintains that he has a back 
disability, foot disability, and psychiatric and/or arthritic 
process related to active service, the Board notes the Court 
has held that a lay person is competent to testify as to 
facts within his own observation and recollection, such as 
visible symptoms, but is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical education, training or experience, such 
as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Overall, there 
is no competent medical evidence of a pertinent present 
disability which is linked to active duty.  While he also 
argues that he developed pertinent disability as a result of 
non-Hodgkin's lymphoma, the Board notes that service 
connection has not been established for non-Hodgkin's 
lymphoma. 

The veteran's claim is not well grounded.  Accordingly, the 
claim for entitlement to service connection for arthritis, 
back, foot and psychiatric disabilities is denied.  Edenfield 
v. Brown, 6 Vet. App. 432 (1994).



Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim 
was well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
arthritis, back, foot and psychiatric disabilities.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir 
1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub 
nom. Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997).


III.  Service connection for essential 
hypertension.

Analysis

Following a comprehensive review of the voluminous evidence 
of record, including the veteran's service and postservice VA 
and private medical records, the Board notes that the sole 
isolated elevated blood pressure reading in active service 
was not attributed to any underlying essential hypertension 
process.  Moreover, the examination at separation from active 
duty revealed a normal cardiovascular evaluation.  Essential 
hypertension was not shown.  



Importantly, the Board recognizes that essential hypertension 
was not shown until many years following separation from 
active duty without any competent medical evidence of a nexus 
with the isolated elevated blood pressure reading noted in 
active service.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  

While the veteran presently maintains that he has essential 
hypertension related to active service, the Board notes the 
Court has held that a lay person is competent to testify as 
to facts within his own observation and recollection, such as 
visible symptoms, but is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical education, training or experience, such 
as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Overall, 
there is no competent medical evidence of essential 
hypertension which is linked to any pertinent elevated blood 
pressure in active duty. 

The veteran's claim is not well grounded.  Accordingly, the 
claim for entitlement to service connection for essential 
hypertension is denied.  Edenfield v. Brown, 6 Vet. App. 432 
(1994).

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim 
was well grounded, the RO accorded the appellant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
essential hypertension.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir 
1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub 
nom. Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997).

As to all the foregoing claims for service connection for the 
disorders at issue, the Board notes that since the claims are 
not well grounded, the doctrine of reasonable doubt has no 
application to the veteran's case.


IV.  Entitlement to increased evaluations 
for duodenal ulcer and right inguinal 
hernia.

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 which require that each disability 
be viewed in relation to its entire recorded history, that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition, and that each disability be 
considered from the point of view of the veteran working or 
seeking work.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition. Schafrath, 1 
Vet. App. at 594.

Mild gastric or duodenal ulcer, with recurring symptoms once 
or twice yearly, warrants a 10 percent evaluation.  Moderate 
gastric or duodenal ulcer, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations, 
warrants a 20 percent evaluation.  Moderately severe gastric 
or duodenal ulcer, which is less than severe but with 
impairment of health manifested by anemia and weight loss, or 
with recurrent incapacitating episodes averaging 10 days or 
more in duration at least four or more times a year, warrants 
a 40 percent evaluation.  Severe gastric or duodenal ulcer 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health, warrants a 60 percent 
evaluation.  
38 C.F.R. § 4.114, Diagnostic Codes 7304 (gastric ulcer), 
7305 (duodenal ulcer).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The Board finds the veteran's claims seeking increased 
evaluations are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  The Court has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

With respect to the veteran's claim of entitlement to an 
increased evaluation for duodenal ulcer, the Board notes that 
a review of the pertinent record shows that on a UGI series 
in January 1980, the veteran's stomach and duodenum were both 
normal and neither showed ulceration or intrinsic deformity.  
The distal duodenum and proximal jejunum appeared intact and 
there was no displacement of the duodenal loops.  Impression 
was normal upper GI series.  There is no other UGI series of 
record showing any pertinent subsequent changes.  On a report 
of a VA gastrointestinal examination in July 1992 it was also 
noted that an upper gastrointestinal series in April 1962 
verified a duodenal ulcer.  The veteran noted epigastric 
distress every six months which was relieved by antacids.  It 
did not limit his activity.  He weighed 168 pounds.  His 
weight within the past year was reported at 200 pounds.  No 
malnutrition was noted by the examiner.  The examiner noted 
that currently the veteran had mild infrequent disabling 
symptoms. 

Moreover, on a report of a VA gastrointestinal examination in 
July 1998, the veteran's medical records were reviewed by the 
examiner.  It was noted that there was a history of a 
duodenal ulcer diagnosed in the 1960's by upper GI.  He had 
recurrent symptoms of burning relieved by antacids.  He had 
no recent vomiting or hematemesis.  There was a past history 
of melena.  Nausea was relieved by antacids.  He had Tagamet 
in the past but currently treated his exacerbations with 
antacids.  No constipation or diarrhea was noted.  A physical 
examination showed no treatment for H. pylori.  There was 
mild right upper quadrant tenderness.  There was no specific 
weight gain or loss or signs of anemia.  Diagnosis was 
duodenal ulcer, by history. 

Clearly, the veteran's service-connected duodenal ulcer has 
remained stable over the years and is not shown to be other 
than inactive by UGI series and productive of no more than 
mild impairment with recurring symptoms once or twice yearly.  
The record lacks objective findings of duodenal ulcer that 
meet or more nearly approximate moderate duodenal ulcer 
impairment with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations.  The examination findings 
in July 1992 specifically noted mild infrequent disabling 
symptoms.  Duodenal ulcer was only noted by history on recent 
VA gastrointestinal examination in July 1998.  In view of 
stable mild duodenal symptoms over the years, the criteria 
for a staged rating are not met. 

The RO has neither discussed nor provided the veteran the 
criteria for assignment of an increased evaluation for 
duodenal ulcer on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).  The Board does not have jurisdiction to 
assign an extraschedular evaluation in the first instance.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board's review of 
the record does not permit the conclusion that duodenal ulcer 
has rendered the veteran's disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care.  No basis has been 
presented upon which to refer the case to the Director of the 
VA Compensation and Pension Service for consideration of an 
extraschedular rating.


The preponderance of the evidence is against the claim for 
more than a 10 percent rating for duodenal ulcer.  Thus, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b).

With respect to the veteran's well grounded claim of 
entitlement to an increased evaluation for service-connected 
right inguinal hernia, status post herniorrhaphy, currently 
evaluated as 30 percent disabling and the inextricably 
intertwined issues of entitlement to an effective date 
earlier than April 14, 1997 for the assignment of a 30 
percent evaluation for right inguinal hernia, status post 
herniorrhaphy and entitlement to an increased (compensable) 
evaluation for right inguinal hernia status post 
herniorrhaphy prior to April 14, 1997 additional development 
is needed and therefore will be addressed in the Remand 
portion of the decision.  


ORDER

The veteran not having submitted well-grounded claims of 
entitlement to service connection for non-Hodgkin's lymphoma, 
including as secondary to exposure to herbicides, AO or DDT, 
arthritis, a back disability, a foot disability, essential 
hypertension, and a psychiatric disability, the appeal as to 
these issues is denied.

An increased evaluation for duodenal ulcer is denied.  

The veteran having submitted well-grounded claims of 
entitlement to an increased evaluation for service-connected 
right inguinal hernia, status post herniorrhaphy, currently 
evaluated as 30 percent disabling and inextricably 
intertwined issues of entitlement to an effective date 
earlier than April 14, 1997 for the assignment of a 30 
percent evaluation for right inguinal hernia, status post 
herniorrhaphy and entitlement to an increased (compensable) 
evaluation for right inguinal hernia status post 
herniorrhaphy prior to April 14, 1997, the appeal to this 
extent is granted.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a preliminary review of the record, the Board notes 
that additional development of the record is needed in order 
to supplement the record with sufficient medical evidence in 
order for the Board to render a legal determination on the 
remaining issues as the Board's medical conclusions must be 
supported by medical authority or evidence of record and not 
simply the Board's own unsubstantiated opinions.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

The recent VA examination in July 1998 failed to adequately 
portray the current extent and degree of severity of the 
veteran's service-connected right inguinal hernia, status 
post herniorrhaphy.  Diagnoses were status post multiple 
right inguinal herniorrhaphies with three recurrences, 
current right groin pain and mass and rule out secondary to 
incarcerated recurrent inguinal hernia and additional complex 
adhesions and scar tissue/painful.  No additional testing was 
undertaken nor was there an opinion as to whether surgical 
repair was contraindicated.

The Board notes that a 30 percent evaluation is appropriate 
for a small recurrent postoperative hernia or an unoperated 
irremediable hernia, which is not well supported by a truss 
or is not readily reducible.  

A 60 percent evaluation is appropriate for a large 
postoperative recurrent hernia which is considered 
inoperable, which is not well supported under ordinary 
conditions, and which is not readily reducible.  38 C.F.R. § 
4.114, Diagnostic Code 7338 (1999).

The RO should afford the veteran a comprehensive examination 
by an appropriate specialist in order to determine the 
current extent and degree of severity of the veteran's 
service-connected right inguinal hernia, status post 
herniorrhaphy and undertake any additional testing as 
indicated in the July 1998 examination. 

To ensure the facts pertinent to the claims are properly 
developed, the case is REMANDED to the RO for the following 
action:

1.  The RO should inform the veteran that 
he may submit any additional evidence or 
argument in support of his claim for 
entitlement to an increased evaluation 
for service-connected right inguinal 
hernia, status post herniorrhaphy.  

2.  The RO should schedule the veteran 
for a VA gastrointestinal examination by 
an appropriate specialist to determine 
the current extent and degree of severity 
of his service-connected right inguinal 
hernia, status post herniorrhaphy.  The 
claims file and a separate copy of this 
remand to include the pertinent rating 
criteria for inguinal hernia must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  Any further indicated 
studies should be conducted.  Any 
opinions expressed as to the severity of 
the right inguinal hernia should be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App 268 (1998)

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the certified issues of 
entitlement to an increased evaluation 
for service-connected right inguinal 
hernia, status post herniorrhaphy, 
currently evaluated as 30 percent 
disabling; an increased (compensable) 
evaluation for right inguinal hernia 
status post herniorrhaphy prior to April 
14, 1997 and an effective date earlier 
than April 14, 1997 for the assignment of 
a 30 percent evaluation for right 
inguinal hernia, status post 
herniorrhaphy.  The RO should consider 
all pertinent laws and regulations as 
well as the Court's holdings in Fenderson 
and Esteban v. Brown, 6 Vet. App. 259, 
262 (1994) as well as document 
consideration of the provisions of 
38 C.F.R. § 3.321(b)(1).  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

